Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 1 of 28 PageID #: 263
                                                                                   1



 1                         IN THE UNITED STATES DISTRICT COURT

 2                           FOR THE DISTRICT OF RHODE ISLAND

 3

 4
        * * * * * * * * * * * * * * * *             C.R. NO. 18-141-JJM
 5                                    *
        UNITED STATES OF AMERICA      *
 6                                    *
            VS.                       *             OCTOBER 11, 2018
 7                                    *             10:30 A.M.
        THOMAS GOODMAN                *
 8                                    *
        * * * * * * * * * * * * * * * *             PROVIDENCE, RI
 9

10                   BEFORE THE HONORABLE JOHN J. McCONNELL, JR.,

11                                       DISTRICT JUDGE

12
                                   (Change of Plea Hearing)
13

14      APPEARANCES:

15      FOR THE GOVERNMENT:          LEE VILKER, AUSA
                                     U.S. Attorney's Office
16                                   50 Kennedy Plaza
                                     Providence, RI 02903
17
        FOR THE DEFENDANT:           MATTHEW S. DAWSON, ESQ.
18                                   Lynch & Pine
                                     One Park Row, 5th Floor
19                                   Providence, RI 02903

20      Court Reporter:              Karen M. Wischnowsky, RPR-RMR-CRR
                                     One Exchange Terrace
21                                   Providence, RI 02903

22

23

24

25
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 2 of 28 PageID #: 264
                                                                                   2



 1      11 OCTOBER 2018 -- 10:30 A.M.

 2                THE COURT:     Good morning, everyone.          We are here

 3      this morning for an arraignment and a change of plea in

 4      the case of the United States versus Thomas Goodman,

 5      Criminal Action 18-141.

 6                Would counsel identify themselves for the

 7      record, please.

 8                MR. VILKER:      Lee Vilker, Assistant United States

 9      Attorney, for the Government.

10                THE COURT:     Good morning, Mr. Vilker.

11                MR. DAWSON:      Good morning, your Honor.          Matthew

12      Dawson for Mr. Goodman.

13                THE COURT:     Good morning, Mr. Dawson.

14                Good morning, Mr. Goodman.

15                THE DEFENDANT:       Good morning.

16                THE COURT:     Mr. Goodman, we're here first to

17      arraign you on a nine-count Information that the

18      Government filed on October 4th, 2018, against you.

19                Before I inform you about the charges that the

20      Government has brought via that Information, I need to

21      explain that you have certain rights that I want to go

22      over with you, and the first is your right to remain

23      silent.

24                That means you do not have to say anything about

25      the charges against you or anything involving -- you
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 3 of 28 PageID #: 265
                                                                                   3



 1      don't have to say anything, period.              You have a right

 2      to remain silent.        In fact, you can start talking.             If

 3      you were to start talking, you would have a right to

 4      stop at any time and assert your right to remain

 5      silent.     However, you do need to know that if you do

 6      say anything, that anything you say can be used against

 7      you.

 8                Do you understand your right to remain silent

 9      and how to effectuate it?

10                THE DEFENDANT:       Yes, I do.

11                THE COURT:     Okay.     You also have a right to

12      counsel at every step of the proceedings.                You have a

13      right to hire your own counsel if you wanted to or, as

14      we have in this case, the Court will appoint counsel

15      for you if you can't otherwise afford it.                Do you

16      understand that right as well?

17                THE DEFENDANT:       Yes, I do.

18                THE COURT:     And the Court, I believe, has

19      previously found you eligible for Court-appointed

20      counsel and appointed Matthew Dawson as your attorney.

21      Do you consent to that appointment?

22                THE DEFENDANT:       I do.

23                THE COURT:     And you have a right to his advice

24      and counsel and guidance throughout all of these

25      proceedings.      Do you understand that as well?
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 4 of 28 PageID #: 266
                                                                                   4



 1                THE DEFENDANT:       Yes, I do.

 2                THE COURT:     And you specifically have a right to

 3      have Mr. Dawson with you any time the Government speaks

 4      to you.     So if the Government attempts to speak to you

 5      without your lawyer present, all you have to do is say,

 6      "I don't want to say anything until my lawyer is

 7      present," or, "Get my lawyer," or something like that,

 8      and the Government will have to stop speaking to you at

 9      that time and we'll get your attorney.               Do you

10      understand that as well?

11                THE DEFENDANT:       I do.

12                THE COURT:     So you're here because the United

13      States has brought an Information against you charging

14      you with Counts I through VIII, which concerns sexual

15      exploitation of a minor, and Count IX, which has to do

16      with possession of child pornography.

17                Mr. Dawson, have you and your client received a

18      copy of the Information?

19                MR. DAWSON:      We have.

20                THE COURT:     And do you believe your client

21      understands the nature of those charges?

22                MR. DAWSON:      I do.

23                THE COURT:     Mr. Goldman (sic), let me go over

24      them in this fashion.         Counts I through VIII are

25      similar and charge sexual exploitation of a minor in
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 5 of 28 PageID #: 267
                                                                                   5



 1      violation of Title 18 United States Code 2251.

 2                It charges you on various dates, and I'll go

 3      through those dates, each of the eight counts, that in

 4      the District of Rhode Island, that you did employ, use,

 5      persuade, induce, entice and coerce a minor, to wit,

 6      Minor Victim Number 1, a minor child, to engage in

 7      sexually explicit conduct for the purpose of producing

 8      a visual depiction of such conduct knowing and having

 9      reason to know that such visual depiction would be

10      transported or transmitted using any means and facility

11      of interstate or foreign commerce.

12                Count I charges that action on December 19th,

13      2007; Count II charges it on April 20th, 2013;

14      Count III charges it on December 19th, 2007; Count IV

15      charges it on June 9th, 2010; Count V charges it on

16      October 8th, 2016; Count VI charges it on September

17      23rd, 2017; Count VII charges it on June 20th, 2010;

18      and Count VIII charges it on August 8th, 2010.

19                In addition, Count IX charges you with

20      possession of child pornography such that on or about

21      May 24th, 2018, in the District of Rhode Island, you

22      did knowingly possess one or more books, magazines,

23      periodicals, films, videotapes and other material that

24      contained visual depictions of minors engaged in

25      sexually explicit conduct that had been transported
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 6 of 28 PageID #: 268
                                                                                   6



 1      using any means or facility of interstate or foreign

 2      commerce, all in violation of 18 U.S.C. Section

 3      2252(a)(4)(B) and (b)(2).

 4                In addition, the Information contains forfeiture

 5      allegations.

 6                Mr. Goldman (sic), with that said and with your

 7      copy of the Information and with discussion with

 8      counsel, do you understand the charges the Government

 9      has brought against you in this nine-count Information?

10                THE DEFENDANT:       Yes.

11                THE COURT:     Now, I understand, Mr. Goldman

12      (sic), from your signing the --

13                THE CLERK:     Goodman.

14                THE COURT:     Goodman.      I'm sorry.     I apologize.

15      Mr. Goodman, I understand in signing the plea agreement

16      that you've waived your right to an Indictment by way

17      of grand jury in this case.

18                Has your lawyer explained to you your right to

19      be indicted by a grand jury?

20                THE DEFENDANT:       Yes, he has.

21                THE COURT:     Okay.     And did he answer all of your

22      questions about that?

23                THE DEFENDANT:       Yes.

24                THE COURT:     So let me just briefly review that

25      with you.      A grand jury is at least 12 people who hear
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 7 of 28 PageID #: 269
                                                                                   7



 1      evidence put on by the Government and determine whether

 2      there is probable cause for you to be indicted for all

 3      or any of the charges that the Government presents to

 4      the grand jury.

 5                Now, it's possible after hearing all of the

 6      evidence that the grand jury might come back with what

 7      we call no true bill, meaning no probable cause as to

 8      one or all of the charges.

 9                Do you understand that by waiving your right to

10      have your case presented to a grand jury and to be

11      charged by way of Indictment that you're giving up the

12      possibility that the grand jury could come back with no

13      probable cause finding?          Do you understand that?

14                THE DEFENDANT:       I do.

15                THE COURT:     And if that were the case, there

16      would be no charges against you.             Do you understand

17      that as well?

18                THE DEFENDANT:       Yes.

19                THE COURT:     And based on that explanation and in

20      consultation with your attorney, is it still your

21      desire to waive your right to be indicted by way of --

22      to be charged by way of a grand jury Indictment?

23                THE DEFENDANT:       Yes.

24                THE COURT:     This Court finds that your waiver of

25      your right to a grand jury Indictment is made
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 8 of 28 PageID #: 270
                                                                                   8



 1      voluntarily and knowingly.

 2                And I'm going to ask Ms. McGuire now to give you

 3      a waiver of Indictment form and ask you to review it,

 4      discuss it with your attorney if need be and then, if

 5      you agree with it, to sign it and have your attorney

 6      sign it as well.

 7                (Pause)

 8                THE COURT:     This Court has observed the

 9      Defendant consult with his attorney concerning the

10      waiver of Indictment form and has observed Mr. Goodman

11      and Mr. Dawson voluntarily signing the waiver of

12      Indictment form.        So the Court will affix its signature

13      on the form and ask Ms. McGuire to file it on the

14      record.     Thank you.

15                Mr. Goodman, would you now stand and be sworn in

16      by Ms. McGuire while we begin the change of plea

17      portion of this hearing.

18                (Defendant sworn)

19                THE CLERK:     Please state your name for the

20      record and spell your last name.

21                THE DEFENDANT:       Thomas Goodman, G-O-O-D-M-A-N.

22                THE COURT:     You can be seated now.          Thanks.

23                Mr. Goodman, you're now under oath, and that

24      requires you to give me truthful answers to the

25      questions I ask.        Do you understand that?
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 9 of 28 PageID #: 271
                                                                                   9



 1                THE DEFENDANT:       Yes.

 2                THE COURT:     If I ask you a question that you

 3      don't understand or you want further clarification, you

 4      just let me know, and I'll be glad to try and do that.

 5                And if at any time, even before answering a

 6      question, you want to confer with your attorney, you

 7      let me know, and I'll give you that opportunity.                  All

 8      right?

 9                THE DEFENDANT:       Yes.

10                THE COURT:     Now, Mr. Goodman, you signed a plea

11      agreement in this case.          Do you remember signing that

12      plea agreement?

13                THE DEFENDANT:       Yes.

14                THE COURT:     And did you sign that plea agreement

15      after you thoroughly reviewed it with your attorney?

16                THE DEFENDANT:       Yes.

17                THE COURT:     And did you sign that plea agreement

18      voluntarily?

19                THE DEFENDANT:       Yes.

20                THE COURT:     Mr. Goodman, how old are you, sir?

21                THE DEFENDANT:       Forty-five.

22                THE COURT:     And how far did you go in school?

23                THE DEFENDANT:       I graduated high school.

24                THE COURT:     And have you been treated recently

25      for any mental illness or addiction to narcotic drugs?
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 10 of 28 PageID #: 272
                                                                                10



 1                THE DEFENDANT:       No.

 2                THE COURT:      As you sit here today, are you under

 3      the influence of any drugs, medication or alcoholic

 4      beverages of any kind?

 5                THE DEFENDANT:       Medication.

 6                THE COURT:      Could you tell me what medications

 7      you are on now.

 8                THE DEFENDANT:       Paxil and Buspar and another one

 9      for -- Paxil, Buspar and another one for high blood

10      pressure.      I'm not sure of the name of it.

11                THE COURT:      Why don't you just briefly tell

12      me -- first tell me when is the last time you took

13      Paxil?

14                THE DEFENDANT:       This morning.

15                THE COURT:      And what is -- what do you take

16      Paxil for in general?

17                THE DEFENDANT:       Antidepressant.

18                THE COURT:      And does or has the taking of Paxil

19      affected your ability to think clearly?

20                THE DEFENDANT:       No.

21                THE COURT:      Does it alter your mind in any

22      appreciable way that allows you to make informed

23      decisions for yourself?

24                THE DEFENDANT:       If anything, it helps me think

25      more clearly.
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 11 of 28 PageID #: 273
                                                                                11



 1                THE COURT:      Okay.    Great.    And how about the

 2      Buspar?

 3                THE DEFENDANT:       Anxiety.

 4                THE COURT:      Same questions as to those -- as to

 5      that.

 6                THE DEFENDANT:       Helps me more.

 7                THE COURT:      It helps you think more clearly?

 8                THE DEFENDANT:       Yes.

 9                THE COURT:      And when's the last time you took

10      Buspar?

11                THE DEFENDANT:       This morning.

12                THE COURT:      And the high blood pressure pill,

13      does that affect your ability to think at all?

14                THE DEFENDANT:       Not that I'm aware of.

15                THE COURT:      Okay.    Great.    Thank you.      Now,

16      we've already discussed the Information.               That's the

17      written charges that the Government brings against you.

18      Have you discussed that Information fully and

19      completely with your attorney?

20                THE DEFENDANT:       Yes.

21                THE COURT:      And did he answer all of your

22      questions about the Information?

23                THE DEFENDANT:       Yes.

24                THE COURT:      And are you satisfied with the

25      representation that you've received from Mr. Dawson in
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 12 of 28 PageID #: 274
                                                                                12



 1      this case?

 2                THE DEFENDANT:       Yes.

 3                THE COURT:      Now, Mr. Goodman, you have certain

 4      rights under the Constitution and laws of this country

 5      that you'll give up if you change your plea to guilty

 6      to this -- to these nine counts.

 7                One right we already have gone over that you

 8      never give up, and that's the right to counsel

 9      throughout all of the proceedings; but you have a right

10      to also continue to plead not guilty as you have so far

11      in this case.       If you were to continue to plead not

12      guilty, you'd be entitled to a trial by a jury.

13                At that trial you'd be presumed to be innocent,

14      and the Government would have to prove each and every

15      element of each of the charges it brings against you

16      beyond a reasonable doubt.

17                At that trial you'd have a right to see and

18      hear, confront, have your lawyer cross-examine all of

19      the witnesses and the evidence that the Government

20      would put on in order to prove its case against you.

21                At that trial you'd have a right to present a

22      defense.      In fact, you could subpoena people, require

23      them to come to court and testify in your defense.

24                Also at that trial you would have a right to

25      testify; but, more importantly, you would not have to
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 13 of 28 PageID #: 275
                                                                                13



 1      testify.      And if you chose not to testify, that fact

 2      could not be used against you in any way by the jury or

 3      the Court; but if you change your plea to guilty,

 4      you're going to give up all of these rights and there

 5      will be no trial.

 6                Do you understand that you have these rights and

 7      that if you change your plea to guilty you'll give up

 8      these rights?

 9                THE DEFENDANT:       Yes, I do.

10                THE COURT:      Has anyone in any way attempted to

11      force you to plead guilty or threatened you in any way

12      to get you to plead guilty?

13                THE DEFENDANT:       No.

14                THE COURT:      Has anyone made any promises or

15      assurances to you other than what's contained in the

16      plea agreement to get you to plead guilty to these

17      charges?

18                THE DEFENDANT:       No.

19                THE COURT:      So are you knowingly and voluntarily

20      today changing your plea to guilty because you've

21      determined it's in your best interest at this time to

22      do so?

23                THE DEFENDANT:       Yes.

24                THE COURT:      Now, the maximum penalties that the

25      Court could impose at the time of sentencing are as
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 14 of 28 PageID #: 276
                                                                                14



 1      follow:     Each of the first eight counts, each one of

 2      them carry with it a maximum penalty of 30 years and a

 3      minimum penalty of 15 years, each of them carry with it

 4      a maximum fine of $250,000, each has a minimum of five

 5      years of supervised release up to a lifetime of

 6      supervised release, each carries with it a $100

 7      mandatory special assessment, and each carries with it

 8      an additional assessment under these charges for an

 9      additional $5,000 absent a finding by the Court.

10                As to Count IX, the maximum penalty is 20 years,

11      maximum fine is $250,000, the term of supervised

12      release again is a minimum of five years with a maximum

13      of life, and there will be the $100 mandatory special

14      assessment and the additional $5,000 assessment if the

15      Court does not make certain findings.

16                Now, Mr. Goodman, if the Court were to impose

17      the maximum sentence as to each of the counts and if

18      the Court were to require that those sentences be

19      served consecutively, that means one after the other,

20      then the maximum term of imprisonment is 260 years, the

21      maximum fine is $2,250,000, there's a lifetime of

22      supervised release, there will be a $900 special

23      assessment, and there could be a $45,000 additional

24      assessment if the Court doesn't make certain findings,

25      and there will be at a minimum 15 years of
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 15 of 28 PageID #: 277
                                                                                15



 1      imprisonment.

 2                Do you understand that these are the maximum

 3      penalties and the minimum penalties that the Court can

 4      and must impose at the time of sentencing?

 5                THE DEFENDANT:       Yes, I do.

 6                THE COURT:      Do you also understand that as part

 7      of supervised release that if you violate any condition

 8      of supervised release, that further prison time can be

 9      brought upon you?        Do you understand that as well?

10                THE DEFENDANT:       Yes, I do.

11                THE COURT:      Mr. Goodman, are you a citizen of

12      the United States?

13                THE DEFENDANT:       Yes.

14                THE COURT:      As a U.S. citizen, you have certain

15      valuable civil rights that you could lose by pleading

16      guilty to these felonies.           You could lose the right to

17      vote, the right to hold public office, the right to

18      serve on a jury and the right to possess any kind of

19      firearm or ammunition.

20                Do you understand that could you lose these

21      valuable civil rights if you plead guilty to these

22      felonies?

23                THE DEFENDANT:       Yes, I do.

24                THE COURT:      Now, Mr. Goodman, I want you to

25      understand how the Court would go about determining an
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 16 of 28 PageID #: 278
                                                                                16



 1      appropriate sentence in your case.

 2                At some point after this hearing, a probation

 3      officer will come out to the Wyatt and interview you.

 4      You have a right to have your attorney present with you

 5      for that interview, and I encourage you to make sure

 6      your attorney is present with you for that interview.

 7                They'll conduct the interview and then do

 8      further investigation in order to prepare a presentence

 9      report.     That's a report that will give me a lot of

10      information about your background, criminal history,

11      crime and other information that's helpful at the time

12      of sentencing.

13                That will also calculate the advisory sentencing

14      guidelines.      Those are guidelines that help the Court

15      determine what an appropriate sentence is in your case.

16                Now, your lawyer might have calculated what he

17      believes the guideline range will be or others may have

18      told you what it is.         None of that's binding on the

19      Court.

20                I will not determine the guideline range in your

21      case until after the presentence report is issued, your

22      lawyer and the Government's lawyer have a chance to

23      object to it, I rule on those objections, and then at

24      the time of sentencing I'll determine the guideline

25      range.
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 17 of 28 PageID #: 279
                                                                                17



 1                Do you understand as we sit here today the Court

 2      does not know what the guideline range will be and has

 3      not established what it will be?

 4                THE DEFENDANT:       Yes, I do.

 5                THE COURT:      Do you also understand that the

 6      Court can impose a sentence above the guideline range,

 7      as high as the maximum sentence I told you about, or

 8      the Court can impose a below-guideline sentence but

 9      cannot impose a sentence that is less than 15 years of

10      imprisonment?       Do you understand that as well?

11                THE DEFENDANT:       Yes, I do.

12                THE COURT:      Do you also understand that as part

13      of your plea agreement you agreed to waive any right to

14      appeal the sentence the Court imposes?

15                Do you understand you've waived your right to

16      appeal the sentence if the Court imposes a sentence

17      that's within the guideline range?

18                THE DEFENDANT:       Yes, I do.

19                THE COURT:      Or below the guideline range?           And

20      then do you understand in Federal Court where we are

21      today that parole has been abolished; that is, as of

22      today, there's no right to apply for parole in the

23      federal system?        Do you understand that as well?

24                THE DEFENDANT:       I do.

25                THE COURT:      I'm going to ask Mr. Vilker now to
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 18 of 28 PageID #: 280
                                                                                18



 1      tell us what the elements of each of the nine counts

 2      are.     Again, I remind you they'd have to prove each and

 3      every one of these elements beyond a reasonable doubt

 4      for you to be found guilty of any or all of the

 5      charges.

 6                Then I'm going to ask him to tell us what facts

 7      the Government would prove if this case were to go to

 8      trial.     Mr. Goodman, I want you to pay particular

 9      attention to the facts because at the end of it, I'm

10      going to ask you if you admit the facts as stated by

11      the Government as true.          Okay?

12                THE DEFENDANT:       Okay.

13                THE COURT:      Great.    Mr. Vilker.

14                MR. VILKER:      Thank you, your Honor.         The

15      elements for Counts I through VIII, which is the sexual

16      exploitation of a minor, production of child

17      pornography counts, are as follows:

18                First, that the Defendant employed, used,

19      persuaded, induced, enticed or coerced the victim

20      identified in each count to take part in sexually

21      explicit conduct for the purpose of producing a visual

22      depiction of such conduct; two, that at that time the

23      victim was a minor; and three, that the visual

24      depiction was produced using materials that had been

25      mailed, shipped or transported across state lines or in
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 19 of 28 PageID #: 281
                                                                                19



 1      foreign commerce by any means, including by computer.

 2                The elements for Count IX, possession of child

 3      pornography, are as follow:           First, that the Defendant

 4      knowingly possessed one or more matters which contained

 5      any visual depiction of a minor engaged in sexually

 6      explicit conduct; second, that such visual depiction

 7      had been mailed, shipped or transported in interstate

 8      or foreign commerce by any means, including by

 9      computer, or was produced using materials which had

10      been mailed, shipped or transported in interstate

11      commerce; third, that the production of the visual

12      depiction involved the use of a minor engaged in

13      sexually explicit conduct and the visual depiction was

14      of such conduct; and fourth, that the Defendant knew

15      that the visual depiction involved the use of a minor

16      engaged in sexually explicit conduct.

17                The facts of the case, your Honor, are as

18      follows:      On May 17th of 2018, the North Kingstown

19      Police Department went to Electric Boat in North

20      Kingstown, Rhode Island, following a report of

21      suspected child pornography located on an Electric Boat

22      employee's cellular telephone.

23                The employee, this Defendant, Thomas Goodman,

24      had his phone confiscated by his supervisor and then

25      searched by Electric Boat security as Mr. Goodman was
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 20 of 28 PageID #: 282
                                                                                20



 1      using his phone on the property against company policy,

 2      his personal phone.

 3                While conducting the search of the phone, an

 4      Electric Boat security officer located a vast quantity

 5      of photographs of young girls who were nude and

 6      displaying their genitals, including what appeared to

 7      the security guard to be Mr. Goodman's nude children.

 8                The security officer turned the phone over --

 9                THE COURT:      Mr. Vilker, did you say new or nude?

10                MR. VILKER:      Nude.

11                THE COURT:      Thank you.

12                MR. VILKER:      The security officer turned the

13      phone over to Detective Jarvis of the North Kingstown

14      Police Department.         Detective Jarvis immediately

15      noticed that the gallery application was open, and

16      there he observed several images of nude prepubescent

17      girls graphically displaying their genitals.

18                After learning that Mr. Goodman at the time was

19      at Rhode Island Hospital, detectives with the Internet

20      Crimes Against Children Task Force went to the hospital

21      to speak with him.

22                After providing Mr. Goodman with his Miranda

23      rights, the detectives took a recorded statement.                  In

24      this statement, Mr. Goodman admitted to molesting Minor

25      Victim 1, his daughter who is now 17 years old, at his
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 21 of 28 PageID #: 283
                                                                                21



 1      home in Warwick, Rhode Island.

 2                On May 17th, that same day, officers obtained a

 3      warrant to search Defendant's iPhone.               On the iPhone

 4      officers found thousands of images of prepubescent

 5      minors engaged in sexually explicit conduct.

 6                Officers also located within the phone at least

 7      three photos involving the graphic display of the

 8      genitalia of two minor females that had been positively

 9      identified as Minor Victim 1, his daughter, and Minor

10      Victim 2, a daughter of a family friend who is now age

11      17.    The photos appeared to have been taken years

12      before.

13                After being placed under arrest on that same

14      day, Mr. Goodman was transported from Rhode Island

15      Hospital to the State Police headquarters in Scituate.

16      After again being read his Miranda rights, the

17      Defendant agreed to provide a recorded statement.

18                Defendant admitted in substance and in part that

19      he possessed child pornography on his phone, his home

20      computer and on an external hard drive.               He also

21      admitted to distributing images of child pornography to

22      others over the internet.

23                He admitted to having sexual contact, including

24      intercourse, with Minor Victim 1 from when she was 8 to

25      12 years old.       He admitted to sexual contact with Minor
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 22 of 28 PageID #: 284
                                                                                22



 1      Victim 2 to include oral sex from the time that she was

 2      approximately 10 to 11 years old.

 3                Mr. Goodman admitted to inappropriate sexual

 4      contact with Minor Victim 3, another of his daughters

 5      who is currently two years old, including penetration

 6      involving a thermometer.

 7                Mr. Goodman also stated that the officers would

 8      find approximately 50 images and three videos on the

 9      external hard drive at his house that were of Minor

10      Victims 1 and 2, including images of Goodman engaged in

11      sexual contact with Minor Victims 1 and 2.

12                On May 17th of 2018, law enforcement officers

13      obtained a warrant to search the home of Mr. Goodman on

14      West Shore Road in Warwick.           Multiple items were seized

15      at that location, including numerous electronic storage

16      devices.

17                Officers there interviewed the wife of Defendant

18      Goodman and Minor Victim 1 who both positively

19      identified the individuals in the aforementioned photos

20      as Minor Victims 1 and 2.

21                A forensic review of the electronic equipment

22      seized from Defendant's house revealed the following:

23      First, approximately 7,800 images and 370 videos of

24      child pornography were located, including infants and

25      toddlers engaged in sexual acts.
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 23 of 28 PageID #: 285
                                                                                23



 1                Second, approximately 60 images and four videos

 2      of child pornography were found depicting Minor

 3      Victim 1.      These images depict the lascivious depiction

 4      of genitals and Minor Victim 1 engaged in sexual acts

 5      with an adult male.

 6                The images were created during the period of

 7      September 26th, 2007, to November 3rd, 2013, when Minor

 8      Victim 1 was between the ages of 6 and 12.

 9                Approximately -- also were found approximately

10      40 images and four videos of child pornography

11      depicting Minor Victim 2, who as I mentioned was the

12      daughter of a family friend.

13                These depict the lascivious depiction of

14      genitals and Minor Victim 2 engaged in sexual acts with

15      an adult male, including oral sex.              These images were

16      created between December 19th, 2007, and November 26th,

17      2010, when Minor Victim 2 was between the ages of 6 and

18      9.

19                Third, approximately 35 images and 50 videos of

20      child pornography involving Minor Victim 3, another of

21      Defendant's daughters, was created between August 30th

22      of 2016 and February 23rd, 2018, when Minor Victim 3

23      was between the age of three weeks old to

24      one-and-a-half years old.           These images depict the

25      graphic and lascivious exhibition of Minor Victim 3's
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 24 of 28 PageID #: 286
                                                                                24



 1      genitals as well as sexual acts being performed on

 2      Minor Victim 3, including a thermometer being inserted

 3      into her genitals and an adult male's hands touching

 4      her genitals.

 5                Fourth, four voyeuristic videos of child

 6      pornography of Minor Victim 4 that were found that were

 7      created between June and August of 2010 when Minor

 8      Victim 4 was 11 years old.

 9                These videos depict Minor Victim 4's genitals as

10      she's undressing and entering and exiting the shower.

11      Mr. Goodman is seen in these videos at the beginning of

12      them setting up the camera and hiding it.

13                Those are the facts of the case, your Honor.

14                THE COURT:      Mr. Vilker, can you just -- I didn't

15      until the very end catch it, but I just want to make

16      sure that each of the dates which seem to form the

17      basis of the separate Counts I through VIII, can we

18      just make sure that there are facts as to each of those

19      dates stated.

20                MR. VILKER:      Yes, your Honor.

21                THE COURT:      If you know what I mean.

22                MR. VILKER:      On Count I, there was -- on

23      December 19th, 2007, Mr. Goodman produced a video of

24      Minor Victim 1 engaged in sexual conduct.

25                On April 20th of 2013, Mr. Goodman produced a
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 25 of 28 PageID #: 287
                                                                                25



 1      video of Minor Victim 1 engaged in sexually explicit

 2      conduct.

 3                On December 19th, 2007, Mr. Goodman produced a

 4      photo or a video of Minor Victim 2 engaged in sexually

 5      explicit conduct.

 6                On June 9th, 2010, Mr. Goodman produced an

 7      image, a video or a photograph, of Minor Victim 2

 8      engaged in sexually explicit conduct.

 9                On October 8th of 2016, Mr. Goodman produced an

10      image or video of Minor Victim 3 engaged in sexually

11      explicit conduct.

12                On September 23rd of 2017, Mr. Goodman produced

13      a video or an image of Minor Victim 3 engaged in

14      sexually explicit conduct.

15                On June 20th of 2010, Mr. Goodman produced an

16      image of Minor Victim 4 engaged in sexually explicit

17      conduct, specifically the lascivious display of

18      genitals.

19                In Count VIII, it shows -- it states that on

20      August 8th, 2010, Mr. Goodman produced an image or a

21      video of Minor Victim 4 engaged in sexually explicit

22      conduct.

23                THE COURT:      Thank you, Mr. Vilker.         I appreciate

24      that.

25                Mr. Goodman, you heard the elements of the
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 26 of 28 PageID #: 288
                                                                                26



 1      charges the Government has brought against you.                  I

 2      again remind you they'd have to prove each and every

 3      one of those elements beyond a reasonable doubt for you

 4      to be found guilty of any or all of those charges.

 5                You also heard the facts the Government would

 6      prove if this case were to go to trial.               Do you admit

 7      the facts as stated by the Government as true?

 8                THE DEFENDANT:       I do.

 9                THE COURT:      Mr. Goodman, before I ask you about

10      your change of plea, do you have any questions for the

11      Court or did you want to discuss any matter with your

12      attorney?

13                THE DEFENDANT:       No.

14                THE COURT:      How do you now plead to the

15      nine-count Information brought against you, guilty or

16      not guilty?

17                THE DEFENDANT:       Guilty.

18                THE COURT:      This Court has heard from the

19      Government the evidence it would present if this matter

20      were to go to trial.         The Court has questioned the

21      Defendant regarding his understanding of the nature of

22      the proceedings and the consequences of entering a plea

23      of guilty to the charges.

24                It is, therefore, the finding of this Court in

25      the case of the United States versus Thomas Goodman
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 27 of 28 PageID #: 289
                                                                                27



 1      that the Defendant is fully competent and capable of

 2      entering an informed plea, that the Defendant is aware

 3      of the nature of the charges and the consequences of

 4      the plea and that the plea of guilty is a knowing and

 5      voluntary plea supported by an independent basis in

 6      fact containing each of the essential elements of the

 7      charges; and, therefore, the plea is accepted, and the

 8      Defendant is now adjudged guilty of those offenses.

 9                Sentencing will be set down for January 15th,

10      2019, at 10 a.m.

11                Mr. Vilker, anything further for the Government?

12                MR. VILKER:      No, your Honor.       Thank you.

13                THE COURT:      Mr. Dawson, anything further for

14      Mr. Goodman?

15                MR. DAWSON:      None.    Thank you, your Honor.

16                THE COURT:      Great.    We'll stand adjourned.

17                (Adjourned)

18

19

20

21

22

23

24

25
Case 1:18-cr-00141-JJM-LDA Document 39 Filed 07/23/19 Page 28 of 28 PageID #: 290
                                                                                28



 1                                 C E R T I F I C A T I O N

 2

 3

 4                          I, Karen M. Wischnowsky, RPR-RMR-CRR, do

 5      hereby certify that the foregoing pages are a true and

 6      accurate transcription of my stenographic notes in the

 7      above-entitled case.

 8

 9                          July 23, 2019

10                          Date

11

12

13                          /s/ Karen M. Wischnowsky________________

14                          Karen M. Wischnowsky, RPR-RMR-CRR
                            Federal Official Court Reporter
15

16

17

18

19

20

21

22

23

24

25
